Citation Nr: 1612380	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  14-24 434A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for pleural plaques (claimed as breathing/lung problem due to asbestos).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review of the Veteran's claim for service connection for pleural plaques (claimed as breathing/lung problem due to asbestos).

Service personnel records show that the Veteran served in the Navy and his military occupational specialty (MOS) was musician, which the RO noted would not indicate other than minimal asbestos exposure.  The Veteran asserts he was exposed to asbestos while serving on the USS Chicago from May to June 1967, the USS Robeson from January 1968 to March 1968, and the USS Bryce Canyon from June 1967 to December 1967.  He has argued that his mere presence on the ships is the basis of his exposure.  

The Veteran was asked in an April 2011 letter to provide information concerning his asbestos claim.  However, he did not fully respond to that letter.  Specifically,  he was asked to advise VA of the type of work he did prior to and after service and how long he did each job.  The Board notes that his service treatment records indicate he worked in a paint factory part time during school prior to service.  On remand, the Veteran should be asked to provide such information.  The Veteran is hereby advised that failure to provide this information could negatively affect his claim.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should        have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Service treatment records also note treatment for pneumonia in July 1966.  Chest   x-ray in October 1968 was negative.

On VA examination, the chest x-ray was interpreted as, "[q]uestion is raised of potential very subtle pleural plaquing in this patient with a history of potential asbestos exposure."  Due to the rather speculative nature of this finding and the   fact that the examiner noted the Veteran had normal lung function on examination, an additional examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all relevant VA treatment records dating from April 2012 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.  

2. Ask the Veteran to state his occupations prior to service and after service, and the approximate length of time he worked in those jobs.  

3. After the above has been completed to the extent possible, schedule the Veteran for a VA respiratory (obstructive, restrictive and interstitial) examination.  The Veteran's claims file must reviewed by the examiner in conjunction with the examination.  All necessary tests and studies, to include chest x-ray, should be conducted and the findings should be reported.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Does current chest x-ray or other current radiographic testing confirm the presence of  pleural plaques?

b. Does the Veteran have a current identifiable lung disability other than pleural plaques?  If so, please provide a diagnosis any lung disability found.  

c. If the Veteran suffers from a current lung disability, is it at least as likely as not (50 percent probability or more) that the diagnosed lung disability is related to service, to include the        in-service pneumonia in 1966 and/or claimed asbestos exposure?  Please explain the reasoning for the conclusion reached.

4. After completing the requested actions, and any additional action deemed warranted, the AOJ    should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the   Veteran and his representative should be furnished    a supplemental statement of the case and given the opportunity to respond thereto.  The case should   then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






